Citation Nr: 0431980	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-24 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by body imbalance.

2.  Entitlement to service connection for a disability 
manifested by red eyes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976, and from January 1978 to July 1990.

This matter arose on appeal from April 2002, December 2002, 
and August 2003 rating decisions, issued by the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for body 
imbalance.

The issue of entitlement to service connection for a 
disability manifested by red eyes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Competent evidence of a disability manifested by body 
imbalance due to service connected left ear hearing loss and 
tinnitus is not of record.


CONCLUSION OF LAW

A disability manifested by body imbalance is not proximately 
due to, or the result of left ear hearing loss or tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the application for service connection for a disability 
manifested by body imbalance as a result of service-connected 
left ear hearing loss and tinnitus.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), and letters sent to the appellant informed him of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from October 2001, 
explained the evidence needed to establish service 
connection, what evidence was of record regarding his claim 
for service connection for a disability manifested by body 
imbalance, and also requested that the veteran submit VA Form 
21-4142, Authorization for Release of Information, to help 
obtain additional medical records which would substantiate 
his claim.  The letter described what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
August 2003.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO located the veteran's service medical records and VA 
medical center (VAMC) treatment records.  Private treatment 
records from the Presbyterian Clinic could not be located and 
the veteran was notified of such in the April 2002 rating 
decision.  A VA examinations were conducted in November 2001 
and February 2002.  The Board notes that the veteran has 
requested a second examination regarding his claim for 
service connection for a disability manifested by body 
imbalance due to left ear hearing loss and tinnitus.  The 
Board finds, however, that the November 2001 and February 
2002 examinations are sufficient for evaluating his claim 
under the provisions set forth in 38 C.F.R. § 3.326.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  



II.  Facts

In his VA Form 21-4142, Authorization and Consent to Release 
Information, the veteran has asserted that he has developed a 
disability manifested by body imbalance from his service-
connected left ear hearing loss and tinnitus.

The veteran's private medical records, dated February 1996, 
indicated that the veteran had a history of progressive 
hearing loss in the left ear.  The physician noted that the 
veteran had complained of some problems with vertigo.  The 
physician determined that the vertigo was resolved and 
diagnosed the veteran with severe flat sensorineural hearing 
loss in the left ear.  

In November 2001, the veteran presented for a VA audiologic 
examination.  The veteran reported that he experienced  
periodic "low-pitched" tinnitus in both ears and 
vertiginous episodes that occur approximately seven times a 
year, lasting only seconds.  The veteran was referred for an 
evaluation as to the possibility of retrocochlear pathology.

In the February 2002 retrocochlear pathology evaluation, the 
VA physician noted that the veteran reported a history of 
hearing loss since 1985 in the left ear and was exposed to 
heavy artillery noise from the time he entered service in 
1973 until his discharge in 1990.  The veteran denied any 
history of prior ear infections, head trauma, ear surgery, 
otorrhea, otalgia, or vertigo.  The examiner noted that the 
veteran's external auditory canal was clear in both ears.  
The tympanic membrane was also within the normal limits in 
both ears.  The examiner ordered an MRI, and after reviewing 
the results, provided the following assessment:

No acute intracranial process is 
identified.  No areas of abnormal 
contrast enhancement are noted 
intracranially.  

Audio:  Profound sensorineural hearing 
loss[,] [left ear].  [Right ear] with 
[normal] hearing.  

Assessment:  No evidence of retrocochlear 
pathology.  Profound [sensorineural 
hearing loss, left ear] of unknown 
etiology, likely secondary to noise 
exposure.

III.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may 
be granted for any disease diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  This includes any 
increase in disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

A claim for secondary service connection generally requires 
competent evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disease or injury.  See Jones v. Brown, 7 Vet. App. 134 
(1994).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
grant of service connection for a disability manifested by 
body imbalance as secondary to the service-connected left ear 
hearing loss or tinnitus.  The Board notes that the veteran 
is competent to describe his symptoms; however, competent 
medical evidence is required to establish a medical diagnosis 
or etiology of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (noting that a lay person is not 
competent to offer evidence that requires medical knowledge).  
As such, the competent medical evidence does not establish a 
relationship between his complaints of imbalance and hearing 
loss or tinnitus.  In 1996, the veteran complained of 
"vertiginous episodes" occurring seven times a year, but 
lasting for only seconds at a time.  His private physician 
noted, however, that the vertigo was resolved.  The veteran's 
private and VA medical records since this notation are silent 
for any complaints regarding body imbalance.  Specifically, 
in the February 2002 examination to determine presence of a 
disability manifested by body imbalance as a result of the 
veteran's left ear hearing loss and tinnitus, the veteran 
denied any history of prior ear infections, head trauma, ear 
surgery, otorrhea, otalgia, and vertigo.  Additionally, the 
examiner noted that there was no evidence of retrocochlear 
pathology.  There was also no acute intracranial process or 
abnormal areas of contrast enhancement.  The examiner only 
confirmed the veteran's then-present diagnosis of profound 
sensorineural hearing loss in the left ear.  As no current 
diagnosis has been made regarding a disability manifested by 
body imbalance, service connection for such cannot be 
granted.  Equally important, even if the Board assumes that 
the veteran has an imbalance disorder, there is no competent 
evidence linking any degree of disability to his service-
connected hearing loss or tinnitus.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for a disability manifested by body 
imbalance, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. 55.


ORDER

Service connection for a disability manifested by body 
imbalance is denied.




REMAND

The veteran asserted that service connection should be 
granted for a disability manifested by red eyes.  A January 
2002 rating decision deferred the issue of service connection 
for a disability manifested by red eyes on the basis that a 
VA examination should be conducted.  In the January 2002 
request for examinations, however, the RO did not request an 
eye examination.  

Significantly, the April 2002 rating decision denied service 
connection for a disability manifested by red eyes on the 
basis that the February 2002 examinations were silent in 
regards to any problems with the veteran's eyes.  Silence 
during an examination in which the body part at issue was not 
examined does not constitute negative evidence.

The veteran subsequently filed a notice of disagreement in 
May 2002, which the RO considered as a request to reopen his 
claim for service connection for a disability manifested by 
red eyes.  The RO issued a rating decision in December 2002 
denying the request to reopen the claim based on a lack of 
new and material evidence supporting the claim.  In May 2003, 
the veteran filed a notice of disagreement, describing the 
incident in service in which he sustained an injury to his 
right eye.  In his notice of disagreement, he did not 
describe his injury as "red eyes," as listed in his prior 
communications with the RO.  The veteran requested a VA 
examination of his eye injury.  In August 2003, without 
conducting a VA examination, the RO issued a rating decision 
granting a noncompensable evaluation for residuals of a 
laceration to the right eyelid, which the RO described as 
scarring of the eyelid in the "Reasons" portion of its 
decision, and denied service connection for impairment of the 
right and left eyes, defining impairment as "red eyes."  As 
the RO has recognized in the August 2003 rating decision that 
the veteran sustained 


injuries, a VA examination is required in order to discern 
whether there is a current disability regarding both the left 
and right eyes, and if so, whether that current disability or 
disabilities are a result of the injuries incurred in 
service.  

Accordingly, this case is REMANDED for the following action:

1.	The agency of original jurisdiction 
(AOJ) should schedule an examination 
of the veteran's right and left eye, 
evaluating his claim of red eyes, as 
well as the scarring of the right 
eyelid.  The AOJ should provide the 
examiner with the veteran's claim's 
file for review.  The examiner should 
provide a nexus opinion stating 
whether or not the veteran has a 
current disability, and if so, whether 
that disability is at least as likely 
as not a result of an injury incurred 
in service.

2.	The veteran is informed that if there 
is outstanding evidence reflecting his 
history of treatment, he must submit 
the evidence.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



